       Case 3:16-cr-01409-H Document 395 Filed 08/18/20 PageID.1158 Page 1 of 4




1    ROBERT S. BREWER, JR.
     United States Attorney
2    VALERIE H. CHU
     Assistant U.S. Attorney
3    California State Bar No. 241709
     880 Front Street, Room 6293
4    San Diego, California 92101-8893
     Telephone: (619) 546- 6750
5    Attorneys for United States of America
6    Attorneys for United States of America
7                            UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9    UNITED STATES OF AMERICA                 )    No. 18CR3058-BAS
                                              )
10             Plaintiff,                     )    JOINT MOTION TO (1) CONTINUE
                                              )    MOTION HEARING AND TRIAL
11     v.                                     ))   DATE; AND (2) EXCLUDE TIME
                                              )    UNDER THE SPEEDY TRIAL ACT
12                                            )
     HOOTAN MELAMED,                          )
13                                            )    Date: August 18, 2020
               Defendant.                     )
14                                            )
15
16          The captioned parties jointly move to continue the status hearing presently set
17   for August 24, 2020 at 2:00 p.m. to September 28, 2020 at 2:00 p.m., and to exclude
18   time between those dates under the Speedy Trial Act pursuant to 18 U.S.C.
19   §§ 3161(h)(7) and 3174. In support, the parties submit as follows:
20                          CHARGES AND PENDING MOTIONS
21          1. On June 16, 2016, a federal grand jury returned a 14-count indictment
22   charging the defendant in this case with conspiracy, honest services mail fraud,
23   violations of the Travel Act, and criminal forfeiture, in connection with an alleged
24   $34 million kickback and bribery scheme through which service providers paid
25   bribes and kickbacks to doctors to write prescriptions for compound creams or make
26   referrals for durable medical equipment, and then to submit them to specific
27   pharmacies and companies to be filled.
28

                                               1
       Case 3:16-cr-01409-H Document 395 Filed 08/18/20 PageID.1159 Page 2 of 4




1            2.    The defendants made their initial appearances and were arraigned on
2    the indictment in the Southern District of California on June 28, 2016. The Speedy
3    Trial Act, 18 U.S.C. § 3161(c)(1), requires trial to commence within 70 days from
4    that date. Section 3161(h) excludes certain periods of time in calculating the 70
5    days.
6            3.    On March 19, 2020, in light of the Chief Judge’s March 17, 2020 Order
7    suspending jury trials and other proceedings due to the present worldwide COVID-
8    19 pandemic, the Court granted the parties’ joint motion to vacate the motion hearing
9    date and the trial date. On April 15, 2020, the Chief Judge issued Order number 24,
10   which extended the judicial emergency for 30 days, and extended the suspension of
11   jury trials and other proceedings. At the parties’ joint request and pursuant to Chief
12   Judge Order number 22 and 24, on June 18, 2020, the Court further continued the
13   status hearing to August 24, 2020.
14           4.    Section 3161(h)(7)(A) excludes delay resulting from a continuance if
15   the court finds “the ends of justice served by taking such action outweigh the best
16   interest of the public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A).
17   The court must “set[] forth . . . either orally or in writing, its reasons” for the finding.
18   Id.
19           5.    Section 3174 provides a protocol for a district’s Chief Judge to seek a
20   suspension of time limits in the event that any district court is unable to comply with
21   the time limits set forth in Section 3161(c).
22                   DECLARATION OF JUDICIAL EMERGENCY
23           6.    On March 17, 2020, the Chief United States District Judge of the
24   Southern District of California entered an Order suspending jury trials and other
25   proceedings scheduled to begin before April 16, 2020. See “Order of the Chief Judge
26   No. 18, Suspension of Jury Trials and Other Proceedings during the COVID-19
27   Public Emergency (March 17, 2020)” (Chief Judge Order 18).
28

                                                  2
       Case 3:16-cr-01409-H Document 395 Filed 08/18/20 PageID.1160 Page 3 of 4




1          7. By its terms, Chief Judge Order 18 was imposed based on (1) the state of
2    emergency declared in response to the spread of the coronavirus (COVID-19), (2)
3    the restrictions on public gatherings recommended by the Centers for Disease
4    Control and Prevention, (3) the lack of a quorum of grand jurors during the period
5    of national emergency, and (4) restrictions on attorney visits imposed at the
6    Metropolitan Correctional Center. In light of the public health restrictions and in
7    order to protect public safety and prevent the spread of the COVID-19 outbreak, the
8    Court declared a judicial emergency under 18 U.S.C. § 3174 and continued or
9    suspended all jury trials, trial-specific deadlines and other criminal proceedings,
10   including sentencings, supervised release revocation hearings, motion hearings,
11   arraignments, plea hearings, misdemeanor bench trials, and all proceedings under
12   Federal Rule of Criminal Procedure 5.1, until April 16, 2020. The Chief Judge
13   extended the judicial emergency on April 15, 2020, for another 30 days (Chief Judge
14   Order 24) and again on May 15, 2020 (Chief Judge Order 27), June 11, 2020 (Chief
15   Judge Order 30), and July 13, 2020 (Chief Judge Order 33). The present order is set
16   to expire on August 14, 2020.
17
           8.     The ends of justice amply justify excludable time in this case.
18
     Pandemic, like natural disaster or other emergency, grants this Court the discretion
19
     to order an ends-of-justice continuance. See Furlow v. United States, 644 F.2d 764,
20
     767-69 (9th Cir. 1981) (affirming two-week ends-of-justice continuance following
21
     Mt. St. Helens’ eruption).
22
           9.     Failure to continue this case will likely make its completion impossible
23
     due to public-health risks. Given the restrictions imposed by current public-health
24
     concerns, it is unreasonable to expect adequate preparation for pretrial proceedings
25
     or for the trial itself within Speedy Trial Act time limits. Trial preparation necessarily
26
     involves close indoor contact with witnesses, attorneys, and staff, inconsistent with
27
     the continuing advice from the Centers for Disease Control. Under these unusual and
28

                                                 3
       Case 3:16-cr-01409-H Document 395 Filed 08/18/20 PageID.1161 Page 4 of 4




1    emergent circumstances, denial of a continuance is likely to deny all counsel
2    reasonable time necessary for effective preparation, taking into account the exercise
3    of due diligence.
4            10.   Furthermore, defense counsel recently presented to the United States
5    information that may raise challenges to the legal and factual underpinnings of the
6    case, and parties need time to consider the information and its implication on this
7    case.
8            11.   Counsel for Defendant represents that he has discussed the need for this
9    continuance with his client, and that Defendant agrees to and joins in the request for
10   this continuance.
11           12.   The parties therefore jointly move to continue the status hearing set for
12   August 24, 2020 to September 28, 2020 at 2:30 p.m. and exclude time between those
13   dates under the Speedy Trial Act. The parties agree the period of delay excluded is
14   from August 24, 2020 to September 28, 2020, pursuant to Title 18, U.S.C.
15   §§ 3161(h)(1)(D) and (h)(7)(A), and 3174.
16                                           Respectfully submitted,
17
                                             ROBERT S. BREWER, JR.
18                                           United States Attorney
19
                                             s/Valerie H. Chu
20                                           VALERIE H. CHU
                                             Assistant U.S. Attorney
21
22                                           s/ Steven Goldsobel with authorization)
                                             STEVEN GOLDSOBEL
23
                                             Counsel for Hootan Melamed
24
25
26
27
28

                                                4
